Order entered October 20, 2016




                                          In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-16-00938-CV

                          SENRICK WILKERSON, Appellant

                                            V.

                      THE CITY OF DALLAS, ET AL., Appellee

                    On Appeal from the 95th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-15-00716-D

                                        ORDER
          Before Chief Justice Wright and Justice Lang-Miers and Justice Stoddart

      We DENY appellant’s October 10, 2016 motion for appeal.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE